Strout, J.
Plaintiff claims to recover of defendant a sum of money paid for tlie support of his wife in the insane hospital. She was committed to that institution by the selectmen of plaintiff town, and her expenses there have been paid by the plaintiff.
Section 21 of c. 143, B. S., provides that a town made chargeable in the first instance and paying for the support of the insane person at the hospital, may recover the amount paid from the insane, if able, or “from persons liable for his support.” It is not disputed that defendant, the husband, was under a general liability for the support of his wife. But in the absence of any agreement on his part, or any agency in her commitment, he can only be liable to the town which has paid the bill at the hospital, where the officers of the town have followed the statute in making the commitment.
Tn this case, two physicians gave a certificate, probably intended to be such as required by § 34 of c. 143, and the municipal officers made inquisition and gave the certificate intended to be such as is mentioned in § 13 of that chapter, all which were forwarded to the insane hospital. But it does not appear in this certificate, that the municipal officers examined any physicians in regard to her condition. Section 34 expressly, provides that “in all preliminary proceedings for the commitment of any person to the hospital, the evidence and certificate of at least- two respectable physicians, based upon due inquiry and personal examination of the person to whom insanity is imputed, shall be required to establish the fact of insanity, and a certified copy of the physicians’ certificate shall accompany the person to be committed.” The certificate of the physicians is not enough; they must be examined as witnesses, and testify from actual examination of the patient, — a wise precautionary provision. Naples v. Raymond, 72 Maine, 213.
Hei’e, there is no evidence that any physicians gave evidence before the municipal officers, nor does the certificate given by the physicians state that they had made “due inquiry and personal examination of the person,” as required by statute. For aught that appears they *372may have given their certificate upon hearsay information, and have never seen Mrs. Dixon. In a matter as important as the determination that a person is insane, and depriving such person of 1ns or her liberty, all the investigation and evidence required by the statute should be had before a commitment can legally be ordered, and the record should show it affirmatively. It does not so appear here. The commitment, therefore, was unauthorized, — the payment by the town voluntary. From such payment no right of action arises against the defendant. The nonsuit was rightly ordered.

Exceptions overruled.